Case: 19-11327      Document: 00515727253          Page: 1    Date Filed: 02/01/2021




            United States Court of Appeals
                 for the Fifth Circuit
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                           February 1, 2021
                                    No. 19-11327                             Lyle W. Cayce
                                                                                  Clerk

   Diane Scott Haddock,

                                                             Plaintiff—Appellant,

                                       versus

   Tarrant County, Texas; Patricia Baca-Bennett;
   Kenneth Earl Newell; Jesus Nevarez, Jr.; Honorable
   Judith Wells; Jerome S. Hennigan; James B. Munford;
   Alex Kim,

                                                          Defendants—Appellees.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 4:18-CV-817


   Before Clement, Ho, and Duncan, Circuit Judges.
   Edith Brown Clement, Circuit Judge:
          Appellant Diane Haddock sued the seven district judges of Tarrant
   County’s family law courts (the “District Judges”) in their official capacities,
   District Judge Patricia Baca-Bennett in her personal capacity, and the County
   under 42 U.S.C. § 1983, alleging that she was fired for refusing to support a
   political candidate and for her husband’s political activity. Holding that
Case: 19-11327         Document: 00515727253              Page: 2      Date Filed: 02/01/2021




                                          No. 19-11327


   Haddock was both a policymaking and confidential employee lawfully subject
   to patronage termination, the district court dismissed her suit. We AFFIRM.
                             I. Facts and Proceedings
          Tarrant County family courts are presided over by seven elected
   district judges, who, in turn, are assisted by seven appointed associate judges.
   Haddock was an associate judge for nearly twenty years. Because they serve
   more than one district judge, Texas law requires Tarrant County associate
   judges be appointed with the unanimous approval of the district judges; they
   can be removed, however, by a majority vote. Tex. Fam. Code
   §§ 201.001(d), 204(b).
          In 2016, Haddock and fellow associate judge James Munford indicated
   interest in running for a district judge position. It was believed they would
   run against one another for the 322nd district seat. Around the same time,
   the grandparents of a child who died while in her mother’s custody—after
   Haddock had signed the order giving the mother custody—circulated claims
   that Haddock had mishandled the case, going so far as to allege that she had
   taken a bribe. 1 Munford’s wife allegedly repeated these harsh allegations
   publicly, presumably to gain political advantage for her husband. Haddock
   decided not to run, but she and her husband do not appear to have reconciled
   with Munford and his wife.
          During the campaign, although Haddock herself allegedly did not
   engage in any overt political activity, her husband campaigned against
   Munford. Mr. Haddock and a political group with which he was associated
   accused Munford of being a “RINO” (Republican In Name Only), violating
   the Second Amendment by signing protective orders requiring litigants to



          1
              We are aware of no evidence whatsoever that supports this allegation.




                                                2
Case: 19-11327      Document: 00515727253            Page: 3    Date Filed: 02/01/2021




                                      No. 19-11327


   surrender their firearms on inadequate evidence, physically abusing and
   sexually assaulting his first wife, and terrifying his current wife by threatening
   her and a male friend of hers with a gun.
          District Judge Patricia Baca-Bennett, who supported Munford’s
   candidacy, allegedly sought to put a stop to Mr. Haddock’s opposition by
   demanding that Haddock publicly support Munford and “get her husband
   under control.” Haddock refused to do either. Baca-Bennett allegedly
   subjected Haddock to “badgering, threats, back-biting, undermining and
   maligning, and a campaign to orchestrate the termination of [Haddock’s]
   employment.” She also allegedly sought to intimidate Haddock’s husband
   by reminding him “who Diane works for” and spread rumors about Haddock
   resigning that “undermined [Haddock’s] authority as a judge.”
          During the campaign, Haddock also learned that the district judge for
   her own District 233 was retiring. Kenneth Newell won the Republican
   primary (he then ran unopposed, meaning he knew then that he would
   become District 233’s district judge), so he spoke with Haddock about her
   future as the District 233 associate judge. He indicated that he was concerned
   about the political situation and had “not made a decision about what to do
   with” Haddock.
          Following unsuccessful complaints to Tarrant County’s human
   resources department, Haddock eventually sued Baca-Bennett and Tarrant
   County for subjecting her to a hostile work environment in retaliation for her
   husband’s political activity and her own refusal to support Munford. Fewer
   than ninety days later, she was terminated by a majority of the seven district
   judges, including Newell. She amended her complaint to address her
   termination, add the District Judges in their official capacities as defendants,
   and demand reinstatement or front pay in lieu thereof.




                                           3
Case: 19-11327      Document: 00515727253           Page: 4    Date Filed: 02/01/2021




                                     No. 19-11327


          The district court dismissed Haddock’s claims for money damages
   against the District Judges in their official capacity under Rule 12(b)(1),
   holding that the suit is barred by the Eleventh Amendment because the
   District Judges are state officials, meaning “the state was the real, substantial
   party in interest,” and the state has not waived sovereign immunity. See Va.
   Off. for Prot. & Advoc. v. Stewart, 563 U.S. 247, 255 (2011) (cleaned up).
   Haddock does not appeal this ruling.
          The district court also dismissed Haddock’s claim for injunctive relief
   against the District Judges under Rule 12(b)(6). The First Amendment
   generally prohibits adverse employment actions against government
   employees based on political affiliation, Elrod v. Burns, 427 U.S. 347, 373
   (1976), but, where “an employee’s private political beliefs would interfere
   with the discharge of [her] public duties, [her] First Amendment rights may
   be required to yield to the State’s vital interest in maintaining governmental
   effectiveness and efficiency,” Branti v. Finkel, 445 U.S. 507, 517 (1980).
   Sometimes called the Elrod/Branti exception, this maxim most often applies
   to employees in policymaking or confidential positions.
          Finding that Haddock’s position involved both policymaking and
   confidential relationships with the District Judges and, “[t]herefore, an
   associate judge’s political ideology, associations, and activities may rationally
   influence a district judge’s assessment of the individual’s suitability for a
   position as an associate judge,” the district court held that she had failed to
   state a claim on which relief could be granted against the District Judges and
   dismissed Haddock’s demands for injunctive relief under Rule 12(b)(6).
   Haddock v. Tarrant Cnty., No. 4:18-cv-00817-O, 2019 WL 7944073, at *7–8
   (N.D. Tex. Sept. 11, 2019).
          The district court dismissed all claims against Tarrant County under
   Rule 12(b)(6), both because Haddock had failed to allege an underlying




                                          4
Case: 19-11327      Document: 00515727253            Page: 5    Date Filed: 02/01/2021




                                      No. 19-11327


   constitutional violation and because she had failed to allege a county policy
   or policymaker that caused the alleged violation. Finally, the district court
   dismissed all claims against Baca-Bennett under Rule 12(b)(6) on the basis of
   qualified immunity. Haddock timely appealed.
                           II. Standard of Review
          We review a dismissal on the pleadings under Rules 12(b)(1) or
   12(b)(6) de novo, “accepting all well-pleaded facts as true and viewing those
   facts in the light most favorable to the plaintiffs.” Wolcott v. Sebelius, 635 F.3d
   757, 762–63 (5th Cir. 2011) (citation omitted). “Generally, a court ruling on
   a 12(b)(6) motion may rely on the complaint, its proper attachments,
   documents incorporated into the complaint by reference, and matters of
   which a court may take judicial notice.” Id. at 763 (cleaned up).
                                 III. Discussion
                                           A.
          Haddock argues on appeal that the district court erred in applying the
   Elrod/Branti exception to her First Amendment claims because she claims
   that she is neither a policymaker nor a confidential employee. She also argues
   that her intimate association claim (allegedly, Baca-Bennett retaliated against
   Haddock for her husband’s speech, not her own) is—categorically—not
   subject to the Elrod/Branti exception. We disagree.
          Haddock also argues that the Supreme Court’s balancing test in
   Pickering v. Board of Education, 391 U.S. 563 (1968), would be more
   appropriate than an Elrod/Branti analysis. We need not analyze this
   argument in any great depth; where the Government’s interest in political
   loyalty is weighed against an employee’s First Amendment interests, the
   tests frequently merge. See Maldonado v. Rodriguez, 932 F.3d 388, 392 (5th
   Cir. 2019) (“This court’s decisions have melded the Supreme Court’s




                                           5
Case: 19-11327      Document: 00515727253           Page: 6    Date Filed: 02/01/2021




                                     No. 19-11327


   discussion of these principles in Branti v. Finkel with the broader but similar
   Pickering–Connick test.”). Generally speaking—and applicable here—if the
   Elrod/Branti exception applies, the Pickering analysis is also concluded.
          We also note that the test, strictly speaking, is not about whether an
   employer is a policymaker or confidential employee. “[R]ather, the question
   is whether the hiring authority can demonstrate that party affiliation is an
   appropriate requirement for the effective performance of the public office
   involved.” Branti, 445 U.S. at 518. That said, “where a public employee . . .
   occupies a confidential or policymaking role, the employer’s interests more
   easily outweigh the employee’s First Amendment rights.” Maldonado, 932
   F.3d at 392 (alteration in original) (quoting Gentry v. Lowndes Cnty., 337 F.3d
   481, 486 (5th Cir. 2003)).
                                          (1)
          Haddock’s pleadings, combined with Texas law, make clear that she
   is a policymaker subject to the Elrod/Branti exception, and political affiliation
   is relevant to her qualification for the associate judge position.
          The reason the Elrod/Branti exception typically applies to
   policymakers is that such employees are uniquely positioned to frustrate the
   policy agendas of the elected officials for whom they work. As our colleagues
   on the Seventh Circuit have explained, “it would undermine the democratic
   process to hold that the winners at the polls may not employ those committed
   to implementing their political agenda.” Kurowski v. Krajewski, 848 F.2d 767,
   770 (7th Cir. 1988).
          “Policymakers are ‘public employees whose responsibilities require
   more than simple ministerial competence, whose decisions create or
   implement policy, and whose discretion in performing duties or in selecting
   duties to perform is not severely limited by statute, regulation, or policy
   determinations made by supervisors.’” Garza v. Escobar, 972 F.3d 721, 729




                                           6
Case: 19-11327      Document: 00515727253           Page: 7   Date Filed: 02/01/2021




                                     No. 19-11327


   (5th Cir. 2020) (quoting Aucoin v. Haney, 306 F.3d 268, 273 (5th Cir. 2002)).
   “An employee with responsibilities that are not well defined or are of broad
   scope more likely functions in a policymaking position.” Stegmaier v.
   Trammell, 597 F.2d 1027, 1033 (5th Cir. 1979).
          Haddock argues that judges, categorically, cannot be policymakers
   because they merely apply the law to the facts of a case. Although we
   appreciate this aspirational view of the judiciary generally, both the structure
   of the judiciary in Texas and Haddock’s pleadings refute this argument.
          Haddock relies heavily on a case recently reversed by the Supreme
   Court, in which the Third Circuit held that “a judicial officer, whether
   appointed or elected, is not a policymaker.” See Adams v. Governor of Del.,
   922 F.3d 166 (3d Cir. 2019), rev’d sub. nom. Carney v. Adams, 141 S. Ct. 493
   (2020) (reversing on standing grounds without comment on whether judges
   are policymakers). Adams is unpersuasive for reasons beyond its reversal.
          First, the categorical pronouncement was mere dicta; the context of
   the case was Delaware’s constitutional structure, which required
   consideration of political party when appointing judges. This structure itself,
   the Third Circuit reasoned, demonstrated “that political loyalty is not an
   appropriate job requirement for Delaware judges” because it required the
   Governor to occasionally “nominate judges who belong to a different
   political party.” Id. at 179. In contrast, the Texas constitution leaves the
   selection of judges to the electorate, with no requirement or expectation that
   voters ever knowingly select a judge with whom they disagree.
          Second, we are guided by the unanimous opinion of our colleagues on
   other Circuits that judicial officers can be (and often are) policymakers. See,
   e.g., Mumford v. Basinski, 105 F.3d 264, 272 (6th Cir. 1997) (family law
   referee’s “political ideology, associations, and activities may rationally
   influence a judge’s assessment of an individual’s suitability for a position as




                                          7
Case: 19-11327         Document: 00515727253              Page: 8       Date Filed: 02/01/2021




                                          No. 19-11327


   his referee”); Kurowski, 848 F.2d at 770 (“A judge both makes and
   implements governmental policy. A judge may be suspicious of police or
   sympathetic to them, stern or lenient in sentencing, and political debates rage
   about such questions.”); cf. Hawkins v. Steingut, 829 F.2d 317, 318 (2d Cir.
   1987) (granting qualified immunity for dismissal of Workers’ Compensation
   referee “referred to by the Board as ‘Workers’ Compensation Law
   judges’”). Particularly where, as here, judges are elected based on both
   personal and political qualifications, we see no reason why they or their
   appointees should be categorically excluded as policymakers. In Texas, as
   “[i]n most states[,] judges are elected, implying that the office has a political
   component.” Kurowski, 848 F.2d at 770.
           Finally, the specific facts of this case illustrate that the associate judge
   position was a policymaking role. The Sixth Circuit’s opinion in Mumford is
   particularly illuminating. Mumford was a Domestic Relations Court referee,
   with authority to “conduct [ ] hearings on the matters referred to him, [ ]
   issu[e] [ ] subpoenas, [ ] swear[ ] and examin[e] [ ] witnesses, . . . promulgat[e]
   [ ] evidentiary rulings and . . . [enter] certain pretrial, discovery, temporary
   restraining, and other orders necessary to regulate the proceedings, all
   without judicial ratification.” Mumford, 105 F.3d at 272.
           Similarly, once a case is referred to a Tarrant County associate judge,
   they can hear “any aspect of a suit over which the court has jurisdiction . . .
   including any matter ancillary to the suit.” 2 Tex. Fam. Code




           2
             This includes the authority to: conduct hearings, hear and rule on admissibility of
   evidence, compel production of relevant evidence, issue a summons for the appearance of
   a witness, examine a witness, swear a witness for a hearing, make findings of fact, formulate
   conclusions of law, recommend an order, regulate all proceedings in a hearing before them,
   order the attachment of a witness or party who fails to obey a subpoena, order detention of
   a witness or party found guilty of contempt, and render and sign a final order agreed to in




                                                8
Case: 19-11327         Document: 00515727253               Page: 9       Date Filed: 02/01/2021




                                           No. 19-11327


   § 201.005(a). Most of an associate judge’s decisions are subject to de novo
   review by the presiding district judge, but associate judges can also issue final
   orders in cases in which the parties have waived the right to a de novo
   hearing. Tex. Fam. Code § 201.007. Even where a party requests de novo
   review, an associate judge’s orders remain in full effect unless and until they
   are reversed. Tex. Fam. Code § 201.013. Like the referees in Mumford,
   Tarrant County associate judges “effectively make[ ] policy for, or suggest[ ]
   policy to, the court on each occasion that [they] resolve[ ] a dispute in the
   court’s name or recommend[ ] a disposition to a judge.” 105 F.3d at 272.
   There can be no question that Haddock was entrusted with the type of broad
   discretion that paradigmatically characterizes a policymaker.
           More crucially, Haddock’s complaint shows that the policymaking
   functions of an associate judge were directly relevant during judicial
   elections. Munford’s performance as an associate judge—including degree
   of party fealty (whether he was a “RINO”) and attitude toward political hot-
   button topics like gun rights—were key campaign issues. Haddock, by her
   own allegations, was fired at least in part (if not entirely) because of her
   husband’s speech on those specific topics. Haddock herself had planned to
   run for a district judgeship until controversy over her own decision-making
   as an associate judge led her to drop out of the race.
           As the Sixth Circuit explained, “judges are policymakers because
   their political beliefs influence and dictate their decisions on important
   jurisprudential matters.” Newman v. Voinovich, 986 F.2d 159, 163 (6th Cir.
   1993). Judicial temperament (for example, willingness to issue protective
   orders) is directly relevant to the job of Tarrant County family court associate



   writing by the parties, a final default order, a temporary order, or a final order in a case in
   which the parties have waived hearing. Tex. Fam. Code § 201.007.




                                                 9
Case: 19-11327      Document: 00515727253            Page: 10    Date Filed: 02/01/2021




                                      No. 19-11327


   judges and is an important aspect of the political qualifications—and electoral
   fortunes—of the district judges they represent. Haddock herself notes the
   importance of associate judges understanding and respecting what she terms
   district judge’s “preferences.” For example, one “district judge will nearly
   always order a batterer’s intervention course. Another will almost never
   order a social study in child custody cases.”
          The voters of Tarrant County should not have to wonder whether the
   district judges they elect will be able to carry out the will of the electorate
   without constant oversight of their associate judges. Instead, district judges
   are entitled to select associate judges they trust to carry out their policy
   preferences. Haddock was a policymaker, so, to the extent that her claims are
   premised on perceived political disloyalty—whether because she refused to
   support Munford, was believed to agree with her husband’s anti-Munford
   advocacy, or for whatever other reason—her termination was constitutional
   under the Elrod/Branti doctrine.
                                          (2)
          Haddock was also a confidential employee. “A government employee
   may be ‘confidential’ ‘if he or she stands in a confidential relationship to the
   policymaking process, e.g., as an advisor to a policymaker, or if he or she has
   access to confidential documents or other materials that embody
   policymaking deliberations and determinations, e.g., as a private secretary to
   a policymaker.’” Garza, 972 F.3d at 729 (quoting Maldonado, 932 F.3d at
   393). If a superior official would be unable to carry out her duties as efficiently
   or to delegate sensitive tasks when she did not feel she could trust an
   employee to keep her confidences, that is likely a confidential employee.
          Associate judges are “privy to confidential”—and, given the nature
   of family law matters, often extremely sensitive—“litigation materials and
   internal court communications in the discharge of [their] duties, and further




                                           10
Case: 19-11327      Document: 00515727253           Page: 11    Date Filed: 02/01/2021




                                     No. 19-11327


   maintain[ ] a personal confidential relationship with the judge(s) which [they]
   serve[ ].” Mumford, 105 F.3d at 272. Whether in private conversation with
   district judges or in writing when they “resolve[ ] a dispute in the court’s
   name or recommend[ ] a disposition to a judge,” the associate judges serve
   as advisors and confidants to the district judges, aiding them in the execution
   of their duties. Id.
          Haddock argues that she cannot be a confidential employee because
   seven associate judges working for seven district judges results in “forty-nine
   independently developing working relationships”—too many relationships,
   she argues, to implicate the sort of close, personal relationships characteristic
   of confidential employees. First, Haddock’s math is misguided—this case
   has nothing to do with her relationships with the other associate judges. Only
   seven working relationships are relevant—between Haddock and her
   superiors, the district judges. We suspect all of our twenty-five colleagues on
   this court would agree that judges can reasonably be expected to maintain at
   least seven close, yet professional working relationships.
          Second, this numerical argument is firmly foreclosed by precedent.
   See, e.g., Gentry, 337 F.3d at 486 (“[I]f a public employee’s loyalty is owed to
   a [five-]member governing board, he cannot choose political favorites or
   enemies among the board because shifting coalitions or electoral victories
   may too easily render the employee’s decisions, made in accord with personal
   preference, at odds with the board majority view.”); Kinsey v. Salado Indep.
   Sch. Dist., 950 F.2d 988, 996 (5th Cir. 1992) (en banc) (school
   superintendent’s loyalty may be required by a seven-member school board).
          Further, Haddock’s pled facts—which at this stage, we must presume
   to be true—make clear that the associate judges and district judges developed
   close, personal relationships that involved the exchange of confidences,
   including on politically sensitive and policy-oriented topics. Haddock




                                          11
Case: 19-11327     Document: 00515727253              Page: 12   Date Filed: 02/01/2021




                                       No. 19-11327


   discussed electoral politics and her own prospective campaign with District
   Judge William Harris—her supervising District 233 judge prior to Newell’s
   election. She ultimately decided not to run for office based, in part, on his
   advice. We also know that Newell replaced Haddock with a close associate
   (the friend who “emceed” his investiture).
          Our colleagues on the Seventh Circuit note that, where personal
   interactions are an important part of the work environment, “[p]olitical
   animosity . . . can in practice create a hostile work environment where face to
   face contact and cooperation are essential,” in some cases harming the
   efficiency of the office. See Meeks v. Grimes, 779 F.2d 417, 423 (7th Cir. 1985).
   This is precisely what happened here. Haddock alleges that she accused
   Baca-Bennett of unethical judicial conduct—specifically, “violat[ing] the
   canons governing active judges”—by openly campaigning for Munford. The
   Haddocks and Munfords lobbed vitriolic campaign rhetoric at each other that
   might have made the Hatfields and McCoys blush—the allegations ranged
   from sexual assault and other domestic violence to taking bribes and leaving
   a child to die in an unsafe home.
          Although Haddock alleged that “all seven associate judges serve all
   seven district judges,” it’s difficult to imagine a healthy working relationship
   between Haddock and at least two of the judges, which, all else being equal,
   makes her a less effective employee than an associate judge who can work
   amicably with all seven. Haddock also alleges that Baca-Bennett’s role in the
   dispute “undermine[d] respect for [Haddock’s] judicial authority,” which
   presumably impacted Haddock’s effectiveness on the bench, even when
   serving the remaining five judges.
          Ultimately, although Haddock alleges she believed Newell otherwise
   wished to retain her, she was left with the impression that he felt “she would
   be difficult to keep despite her qualifications due to the political situation.”




                                           12
Case: 19-11327     Document: 00515727253            Page: 13   Date Filed: 02/01/2021




                                     No. 19-11327


   In short, the political dispute disrupted Tarrant County family court
   operations, caused several of the elected district judges to lose faith in
   Haddock’s ability to do her job, impeded Haddock’s ability to assert her
   authority in court, and compromised her trustworthiness as an employee in
   the eyes of at least two of the seven district judges she was duty-bound to
   serve. The Elrod/Branti exception is not about labels like “policymaker” or
   “confidential,” but about preventing precisely this type of disruption.
                                         (3)
          Finally, Haddock argues that some of the specific First Amendment
   rights upon which she bases her claims cannot be subject to Elrod/Branti
   analysis. Specifically, she argues that Elrod/Branti may apply to reprisals for
   an employee who actively campaigns against her superior, but—because the
   speech at issue was her husband’s, not her own (she, allegedly, refused to
   campaign for or against anyone)—she is being punished for her association
   with her spouse and for refusing to campaign. In other words, Haddock
   argues that the First Amendment rights of intimate association and freedom
   from compelled speech should not be subject to the Elrod/Branti exception.
          Our precedent firmly establishes that Elrod/Branti applies to refusal
   to speak. See, e.g., Stegmaier, 597 F.2d at 1030, 1040 (holding confidential
   employee could be discharged for failing to support elected officeholder’s
   candidacy under Elrod). A policymaker who refuses to endorse a winning
   candidate may be discharged as readily as one who endorses a loser.
          We also join the unanimous opinion of our sister Circuits in holding
   that intimate association claims can be subjected to Elrod/Branti analysis.
   See, e.g., Simasko v. Cnty. of St. Clair, 417 F.3d 559 (6th Cir. 2005); McCabe
   v. Sharrett, 12 F.3d 1558, 1572 (11th Cir. 1994); Soderbeck v. Burnett Cnty., 752
   F.2d 285 (7th Cir. 1985) (Posner, J.). There may be reason to doubt the




                                          13
Case: 19-11327     Document: 00515727253            Page: 14   Date Filed: 02/01/2021




                                     No. 19-11327


   effectiveness of either policymaking or confidential employees when they are
   intimately associated with an elected official’s political opponents.
          Haddock refused to endorse Munford and indicated that she would
   take no action to curtail her husband’s campaigning. Her husband spent (or
   was believed by Baca-Bennett to have spent) between $30,000 and $300,000
   campaigning against Munford. Haddock’s husband appears to have
   campaigned against Munford, at least in part, as a form of retaliation for
   Munford’s wife’s campaign against Haddock. When a policymaker refuses
   to endorse a candidate, her spouse spends or is believed to have spent a large
   sum of money opposing the candidate, and there is reason to believe the
   policymaker shares her spouse’s animosity based on personal history, it is
   reasonable for an elected official to doubt the policymaker’s political loyalty.
   See Soderbeck, 752 F.2d at 288 (“Mrs. Soderbeck was the political enemy of
   her husband’s political enemy.”). As a policymaker, Haddock could be
   terminated, under these circumstances, for her husband’s political activity
   because the District Judges had reason to doubt that she was committed to
   their policy agendas or judicial philosophies—that is, the agendas and
   philosophies chosen by the voters.
          The case is even stronger that a confidential employee may be
   discharged for intimate associations that cause an elected official to question
   the employee’s loyalty. In McCabe, the Eleventh Circuit held that an elected
   police chief could demote his confidential secretary to a non-confidential
   position because she was married to one of his officers. McCabe did not
   involve any allegations that the plaintiff had campaigned against the new
   police chief or had ever violated his trust. To the contrary, “[e]vidence
   produced by both parties demonstrate[d]” that the plaintiff “actually
   breached no confidences during the brief period she served as” the
   defendant’s secretary, there was no reason to believe she had ever breached
   the prior chief’s confidences, and the odds her ever doing so “may not have



                                         14
Case: 19-11327     Document: 00515727253           Page: 15   Date Filed: 02/01/2021




                                    No. 19-11327


   been overwhelming.” McCabe, 12 F.3d at 1572–73 & n.17. Nonetheless, her
   job required her to have access to the chief’s confidential communications,
   including communications about personnel complaints and officer discipline.
   If there were a complaint against her husband or one of his colleagues, she
   would see it first. The McCabe court reasoned that “[i]t is a matter of
   common experience that spouses tend to possess a higher degree of loyalty
   to their marital partners than to their superiors, and often discuss workplace
   matters with one another, even matters that a superior has designated as
   confidential.” Id. at 1572. The elected official was uncomfortable “having the
   wife of an officer under [his] command function[ ] as [his] confidential
   Executive Secretary,” for fear (based on nothing more than the fact of her
   marriage to her husband) that her loyalty would be elsewhere, so he was
   constitutionally permitted to demote her. Id.
          Similarly, here, as a matter of common experience and the loyalty that
   spouses (hopefully) feel toward one another, there is reason to believe that
   Haddock’s loyalty would be to her husband first and to the District Judges
   second. So long as this created no conflict, it was fine; when Haddock’s
   husband became several judges’ fierce political enemy, it became a problem.
          Consider, for example, the campaign allegation that Munford did not
   adequately respect gun rights. Assume, hypothetically, that it’s true. Judges
   have a great deal of discretion with respect to protective orders. The voters
   chose Munford—and his judicial preferences. If, however, Munford wished
   to circulate a memo to the associate judges indicating his preference that,
   when he delegates a case to them, they exercise their discretion broadly in
   favor of protective orders requiring litigants to surrender their firearms, he
   would have to ask himself first whether he wanted to risk the memo ending
   up in a campaign ad against him during the next election cycle. He would
   have to consider that one of the associate judges was married to his political
   enemy, and any preferences he expressed, in confidence, might be repeated



                                         15
Case: 19-11327     Document: 00515727253           Page: 16   Date Filed: 02/01/2021




                                    No. 19-11327


   to someone who was looking for ammunition to use against him in the next
   election. A reasonable person in Munford’s position would question whether
   he could confidentially discuss, develop, or express policy, philosophy, or
   jurisprudential preferences to Haddock without undue personal risk.
          The District Judges—Baca-Bennett and Munford especially—had
   reason to doubt that they could trust Haddock with confidential policy-
   related materials or conversations. They had reason to doubt that she agreed
   with their policy preferences, because her husband had campaigned against
   Munford, in part, on policy grounds, and she had refused to attempt to curtail
   his campaigning or take a position herself. That Haddock alleges she had not
   violated any confidences or knowingly gone against any district judge’s policy
   preferences is of no moment “because we do not require employers to wait
   until their office is disrupted before taking action.” Garza, 972 F.3d at 732.
   Haddock was in a policymaking and confidential role, and, under the
   Elrod/Branti exception, could constitutionally be discharged for the exercise
   of rights that would otherwise by protected by the First Amendment.
                                         B.
          Haddock alleges that the district court erred by dismissing her claims
   against Tarrant County. Although Tarrant County, as a municipal entity, can
   be held liable under § 1983 when an “action pursuant to official municipal
   policy of some nature caused a constitutional tort,” it “cannot be held liable
   under § 1983 on a respondeat superior theory.” Monell v. Dep’t of Soc. Servs.,
   436 U.S. 658, 691 (1978). For municipal liability to attach, a plaintiff must
   prove “three elements: a policymaker; an official policy; and a violation of
   constitutional rights whose moving force is the policy or custom.” Zarnow v.
   City of Wichita Falls, 614 F.3d 161, 166 (5th Cir. 2010) (quoting Piotrowski v.
   City of Hous., 237 F.3d 567, 578 (5th Cir. 2001)).




                                         16
Case: 19-11327     Document: 00515727253            Page: 17   Date Filed: 02/01/2021




                                     No. 19-11327


          As explained above, because the Elrod/Branti exception applies to
   Haddock’s claims, she has failed to plead a constitutional violation. We
   therefore do not need to examine whether she has pled a county policymaker
   or official policy. The district court correctly dismissed Haddock’s claims
   against Tarrant County.
                                         C.
          Haddock also takes issue with the district court’s holding that Baca-
   Bennett has qualified immunity. “Qualified immunity shields federal and
   state officials from money damages unless a plaintiff pleads facts showing (1)
   that the official violated a statutory or constitutional right, and (2) that the
   right was clearly established at the time of the challenged conduct.” Ashcroft
   v. al-Kidd, 563 U.S. 731, 735 (2011) (cleaned up). These questions can be
   answered in either order. Pearson v. Callahan, 555 U.S. 223, 242 (2009).
          As explained above, Baca-Bennett did not violate Haddock’s
   constitutional rights; this is enough for Baca-Bennett to be entitled to
   qualified immunity. Even if Haddock’s rights had been violated, however,
   Baca-Bennett certainly did not have “fair warning that [her] conduct
   violate[d] a constitutional right.” Clarkston v. White, 943 F.3d 988, 993 (5th
   Cir. 2019) (quoting Delaughter v. Woodall, 909 F.3d 130, 140 (5th Cir. 2018)).
   Closely on-point authority from our sister Circuits indicated that the
   Elrod/Branti exception applies to positions very much like Haddock’s. See,
   e.g., Mumford, 105 F.3d 264. The case that Haddock primarily relies on for
   the proposition that judges are categorically not policymakers was (1) decided
   in another Circuit (2) after Haddock’s termination and (3) was reversed by
   the Supreme Court. See Adams, 141 S. Ct. 493. Baca-Bennett is entitled to
   qualified immunity.




                                          17
Case: 19-11327     Document: 00515727253            Page: 18    Date Filed: 02/01/2021




                                     No. 19-11327


                                IV. Conclusion
          The district court correctly held that Haddock, as both a policymaker
   and a confidential employee, was subject to the Elrod/Branti exception, and
   had therefore failed to allege a constitutional violation.
          AFFIRMED.




                                          18
Case: 19-11327     Document: 00515727253           Page: 19   Date Filed: 02/01/2021




                                    No. 19-11327


   James C. Ho, Circuit Judge, concurring in the judgment:
          I concur in the judgment and agree with much of what Judge Clement
   writes in her typically thoughtful opinion. I write separately to make just one
   observation. As Judge Clement explains, the plaintiff in this case should be
   afforded the same constitutional status as those that our court and other
   courts have previously regarded as “confidential employees” under the First
   Amendment. See, e.g., Garza v. Escobar, 972 F.3d 721, 731 (5th Cir. 2020)
   (holding that a Crime Victims Unit Coordinator was a confidential
   employee); Gentry v. Lowndes Cnty., 337 F.3d 481, 488 (5th Cir. 2003)
   (holding that a road manager and county administrator occupied confidential
   positions because the county board of supervisors “must be assured of the
   trust and loyalty of the road manager and administrator and must be able to
   assume the confidentiality, when necessary, of their mutual dealings”);
   Kinsey v. Salado Indep. Sch. Dist., 950 F.2d 988, 996 (5th Cir. 1992) (holding
   that a school superintendent “occupied a confidential relationship” with the
   school board because he was the custodian of the school’s confidential
   records and advised the board on confidential matters); Soderstrum v. Town
   of Grand Isle, 925 F.2d 135, 141 (5th Cir. 1991) (holding that a police chief’s
   secretary was a confidential employee); Stegmaier v. Trammell, 597 F.2d
   1027, 1040 (5th Cir. 1979) (holding that a deputy circuit clerk was a
   confidential employee). See also, e.g., Mumford v. Basinski, 105 F.3d 264, 272
   (6th Cir. 1997) (“Unquestionably, the inherent duties of an Ohio domestic
   relations court referee entail a relationship of confidence between the referee
   and the judge(s) which he serves.”). It is on that basis that I would affirm.
   Accordingly, I concur in the judgment.




                                         19